            Case 1:21-cv-04436-JPC Document 20 Filed 07/20/21 Page 1 of 1




      SHERRI A. JAYSON
      SJAYSON@TYSONMENDES.COM
      DIRECT: (929) 526-5766


                                                              July 20, 2021



By ECF and Email
(CronanNYSDChambers@nysd.uscourts.gov)
Hon. John P. Cronan
United States District Court
Southern District of New York
500 Pearl Street, Courtroom 12D
New York, NY 10007

         Re:     W.P.V., on his own behalf and on behalf of his minor child, W.P.O. v. U.S., et al.
                 Docket No.: 21-CV-04436

Your Honor:

         As indicated in our letter motion dated June 22, 2021 (ECF Doc. No. 16), our firm has been
retained to represent Defendant Cayuga Home for Children, Inc. d/b/a Cayuga Centers (“Cayuga”)
in this action. Following the Court’s Order granting our motion to extend the time to answer and/or
submit a pre-answer motion conference request letter (ECF Doc. No. 17), we have engaged in
discussions with Plaintiff’s counsel as to a possible resolution of the claims against Cayuga. With
a view towards a possible resolution, we respectfully request a further extension of time to answer
and/or to file a pre-answer motion to dismiss conference request letter on behalf of Cayuga to
August 16, 2021. Plaintiff’s counsel consents to this application.

       In addition, we join in and consent to the Government’s letter motion (ECF Doc. 19)
requesting that the initial conference scheduled for August 3, 2021 at 10 a.m. be adjourned sine
die.

                                                              Very truly yours,


                                                              Sherri A. Jayson

cc:      Aamir Kazi, Esq. (kazi@fr.com)
         Rebecca Friedman (Rebecca.Friedman@usdoj.gov)
